Exhibit 10.8

SYNALLOY CORPORATION
2014 Short-Term Cash Incentive and Options Plan


1.
Purpose. This Short-Term Cash Incentive and Options Plan (the “Incentive Plan”)
is intended to provide key executive employees of Synalloy Corporation (the
“Company”, which term shall include Synalloy Corporation and any of its
affiliates or subsidiaries) the opportunity to participate in the Company’s
profitability, future prosperity and growth. The purpose of the Incentive Plan
is to provide short and long-term incentive for gain through outstanding service
to the Company and its shareholders, and to assist in attracting and retaining
executives of ability and initiative.



2.
Administration. The Incentive Plan shall be administered by the Company’s
Compensation & Long Term Incentive Committee (the “Committee”). The same
restrictions set forth in the Company’s 2011 Long-Term Incentive Stock Option
Plan (the “Stock Option Plan”), previously approved by the Company’s Board of
Directors and shareholders, applicable to Committee members shall also apply
under this Incentive Plan. To the extent this Incentive Plan differs from or is
inconsistent with the Stock Option Plan, the terms and provisions of the Stock
Option Plan shall govern. The Committee shall have complete authority and
discretion to interpret all provisions of this Incentive Plan consistent with
law and the Stock Option Plan, to prescribe the form of instruments evidencing
the stock options that may be granted under this Incentive Plan and pursuant to
the Stock Option Plan, to adopt, amend, and rescind general and special rules
and regulations for its administration, and to make all other determinations
necessary or advisable for the administration of the Incentive Plan. No member
of the Committee shall be liable for any action or determination in respect
thereto, if made in good faith, and shall be entitled to indemnification by the
Company with respect to all matters arising from his service on the Committee to
the fullest extent allowable under the Company’s charter documents and
applicable law.



3.
Eligibility. Any salaried employee of the Company who in the judgment of the
Committee occupies a management position in which his or her efforts contribute
to the profit and growth of the Company may be eligible to participate in the
Incentive Plan. The named participants to this Incentive Plan shall be
recommended by the division Presidents and the CEO, and approved by the
Committee. The key metric used to measure management performance in a particular
division or the Company as a whole, as the case may be, is “Adjusted EBITDA”
defined as operating income before interest, change in fair value of interest
rate swap, income taxes, depreciation and amortization, excluding inventory
profits and losses, acquisition costs and costs associated with raising
capital.” The Adjusted EBITDA target ranges described herein are derived from
the Company’s annual budget approved by the Company’s Board of Directors and are
exclusive of and calculated prior to allocation of the cash and stock option
incentives payable to all executives participating in the Incentive Plan.
Exhibit A to this Incentive Plan, as may be amended from time to time by the
Committee, sets forth the annual Adjusted EBITDA target range and named
participants’ assigned percentage of the cash and stock option incentives. The
Committee, upon recommendation from the Company’s CEO, shall have the discretion
to determine to what extent, if any, persons employed on a part-time or
consulting basis will be eligible to participate in the Incentive Plan.



4.
Cash Incentive Pool. At the beginning of the year, for each division, including
Corporate, the division Presidents will identify the executives whom they
recommend to participate in each division’s cash incentive pool with input from
the CEO, and the CEO will recommend the executives who will participate in the
Corporate division’s cash incentive pool. Additionally, each recommended
participant will be allocated a percentage of the division’s cash incentive
pool. The recommended allocations will be completed at the beginning of each
year by the division Presidents, with input and review from the CEO. The CEO
will prepare the recommended allocation for the Corporate division. These
recommendations will be submitted to the Committee no later than two weeks prior
to the February Board of Director’s meeting. The Committee will review and
approve, amend or reject the recommendations of the division Presidents and the
CEO. The CEO’s incentive calculation will be handled separately from the
Corporate division and will be approved by the Committee.



A.
Adjusted EBITDA Allocations. At the beginning of each year, the Company’s Board
of Directors will approve the upcoming year’s budget that shall include the
Adjusted EBITDA target range for each division and for the Company as a whole
(each, a “Target Range”). The applicable Target Range for each division, as
approved by the Board of Directors, is set forth on Exhibit A attached hereto.
Each division cash incentive pool shall equal a designated percentage of
Adjusted EBITDA achieved by that division, or in the case of the Corporate
division, achieved by the Company as a whole. Upon the division Presidents and
CEO’s recommendation, the Committee will establish the percentage of Adjusted
EBITDA that will comprise the cash incentive pool for each division and the
Company as a whole (each, an “Incentive Pool Percentage”). The applicable
Incentive Pool Percentages for each division are set forth below. Each Target
Range will include four levels with corresponding Incentive Pool Percentages:
(i) Below Target-no cash incentive; (ii) Below Target with cash incentive; (iii)
On Target; and, (iv) Above Target. Wherever Adjusted EBITDA falls (Below Target
with cash incentive, On Target, or Above Target), the Incentive Pool Percentage
for that applicable Target Range will apply to all dollars of profit beginning
with the first dollar, computed using the applicable Incentive Pool Percentage.
No cash incentive will be paid if Adjusted EBITDA falls below the lowest
threshold ((i) Below Target-no cash incentive).


1

--------------------------------------------------------------------------------





B.
Cash Incentive Pool Percentages (excluding inventory adjustments): See Exhibit A
attached hereto for complete details.:



 
 
Below Target/
 
Below Target
 
 
 
 
 
 
No Cash
 
w/ Cash
 
 
 
 
Division
 
Incentive
 
Incentive
 
On Target
 
Above Target
K. Pennington - Metals Segment
 
—%
 
0.50%
 
1.00%
 
1.40%
BRISMET & Synalloy Fab
 
—%
 
1.25%
 
2.50%
 
3.50%
Palmer of Texas
 
—%
 
1.75%
 
3.50%
 
5.00%
MCC
 
—%
 
2.25%
 
4.50%
 
6.50%
CRI Tolling
 
—%
 
2.25%
 
4.50%
 
6.50%
Corporate
 
—%
 
0.75%
 
1.50%
 
2.00%
CEO
 
—%
 
0.625%
 
1.25%
 
1.75%





C.
Downward Adjustments to the Cash Incentive Pool. Each division President, upon
approval by the CEO, has the authority to reduce an individual executive’s cash
incentive bonus for material underperformance against personal goals.



i.
For every lost time accident during the year, the cash incentive pool for that
division will be reduced by 5%; however, the Committee will be the final arbiter
of whether lost time claims rise to the level of penalty imposition. Ten (10)
percent of the CEO’s cash incentive is tied to achieving two or fewer lost-time
accidents across the entire Company.



ii.
An inventory turn target will be established for each division, where
applicable, and will be set forth on Exhibit A. These inventory turn targets
will be established by the CEO and division Presidents and approved by the
Committee. If the inventory turns come in less than the target, the applicable
division’s cash incentive pool shall be reduced by 10%.



iii.
Fifteen percent of the CEO’s cash incentive, as determined by the Committee, and
25% of the CFO’s cash incentive, as determined by the CEO, is tied to achieving
certain targets based on the cash flow budget. The targets with respect to the
cash flow budget are as follows (assuming the Company pays a dividend to
shareholders in December 2014 totaling $2.39 million, or $0.27 per share): (i)
total capital expenditures in 2014 will equal $7.81 million or less ($4.3
million for CRI and the Code Vessel shop, and $3.51 million in non-growth
related cap ex), (ii) cash flow from operations in 2014 will equal $12.28
million or more, (iii) cash on the balance sheet at the end of 2014 will equal
$1.32 million or more, and (iv) total debt (total debt is term debt plus the
line of credit) at the end of 2014 will equal $20.91 million or less. The
Committee and the CEO, acting in their discretion, shall use these targets as a
guide to judge the CEO’s and the CFO’s level of success in achieving the
Company’s cash flow goals and shall award all, some portion or none of the cash
incentive tied to cash flow management based on the Company’s success in
achieving these targets.



D.
Inventory Profits or Losses. The Adjusted EBITDA calculations shall exclude any
inventory profits or losses applicable to the BRISMET division as set forth in
this section. Adjusted EBITDA calculations for the BRISMET division will be
reduced on a dollar-for-dollar basis by the amount of inventory profits in that
division, and the appropriate Target Range will be selected based on such
reduced Adjusted EBITDA calculation. Likewise, Adjusted EBITDA calculations for
the BRISMET division will be increased on a dollar-for-dollar basis by the
amount of inventory losses in that division. The Committee will determine the
correct Target Range before inventory losses are added back to the Adjusted
EBITDA calculation and the correct Target Range after inventory losses are added
back to the Adjusted EBITDA calculation. Under no circumstances shall any
applicable executive move more than one Target Range as a result of this
inventory loss add back. For example, if the CEO is in the Below Target Range
before inventory losses are added back, and in the Above Target Range after
inventory losses are added back, the CEO shall be permitted to move up one
Target Range only into the On Target Range. The CEO shall not be permitted in
this example to move up two Target Ranges into the Above Target Range.



5.
Stock Options (Long-Term Incentives). To the extent stock options are available
under the Stock Option Plan previously approved by the shareholders, stock
options of Company stock will be issued as provided herein. All terms,
conditions and


2

--------------------------------------------------------------------------------



restrictions set forth in the Stock Option Plan shall apply to any and all stock
options issued pursuant to this Incentive Plan. Those executives eligible to
receive bonus payments from the cash incentive pool under this Incentive Plan
Stock options are eligible to receive stock options. Stock options will be
issued in only those years where On Target or Above Target Adjusted EBITDA is
achieved in a particular division, or Company as a whole, depending upon the
position of a particular executive. No stock options will be issued when
Adjusted EBITDA is Below Target.


6.
Stock Options Schedule. Stock options shall be granted based on the schedule
below. The percentages set forth below represent a percentage of each particular
executive’s base salary (i.e., base salary exclusive of bonuses) for the year
under consideration.



Position
 
Below Target
 
On Target
 
Above Target
CEO
 
—%
 
25.00%
 
37.50%
CFO
 
—%
 
20.00%
 
30.00%
DIV PRES
 
—%
 
20.00%
 
30.00%
SEC/HR
 
—%
 
15.00%
 
22.50%
Others
 
—%
 
10.00%
 
15.00%



7.
Mid-Year Acquisition Adjustments. The Company, from time to time, may acquire
another business or operating division mid-year, which acquisition will not be
budgeted or accounted for in the Target Ranges that are established at the
beginning of the fiscal year. Upon consultation with the CEO and division
Presidents, the Committee shall amend the applicable Target Ranges to account
for any and all mid-year acquisitions. Specifically, the Committee will update
the applicable Target Ranges to account for the pro-forma Adjusted EBITDA
expected from each acquisition for the remainder of the current calendar year.
The Company’s practice is to allocate unbudgeted one-time expenses associated
with a mid-year acquisition to the Corporate division only. In determining the
actual year-end Adjusted EBITDA calculation for the Corporate division and the
CEO, the Committee will add back the one-time costs associated with each
acquisition incurred during the year in question but not previously budgeted.
The amount of one-time expenses to be added back will be approved by the
Committee and will include only those expenses that were incurred as a direct
result of completing the acquisition. In the event these one-time expenses
extend from one calendar year to the next, the accrued one-time expenses
associated with the acquisition from each year will be added back to the
applicable year’s Adjusted EBITDA calculations for the Corporate division and
the CEO.



8.
General Provisions. Neither the adoption of this Incentive Plan nor its
operation, nor any document describing or referring to this Incentive Plan, or
any part thereof, shall confer upon any employee any right to continue in the
employ of the Company or any subsidiary, or shall in any way affect the right
and power of the Company to terminate the employment of any employee at any time
with or without assigning a reason therefor to the same extent as the Company
might have done if this Incentive Plan had not been adopted. In light of the
importance of promoting long-term relationships and a long-term commitment to
the ongoing success of the Company, in order to receive any payments or stock
options under this Plan, an employee must be employed by the Company on the last
day of the applicable fiscal year; provided, however, that if termination of
employment occurs as a result of death, disability (unable to work for 12
consecutive months), or retirement (with a minimum of 5 years of employment with
the Company), payment of the cash bonus and/or the grant of options will be
determined as otherwise provided in this Incentive Plan but shall be prorated to
reflect that portion of the prior year in which the employee was an employee of
the Company. Eligible employees must have entered into a confidentiality and
non-competition agreement in a form acceptable to the CEO of the Company in
order to receive any benefits under this Incentive Plan. Payments under this
Incentive Plan will be made on or about March 15th of the year following the
Company’s fiscal year end. This Incentive Plan shall be governed by the laws of
the state of South Carolina.



Duration and Amendment of the Incentive Plan. Unless previously terminated by
the Committee, the Incentive Plan shall be effective for the fiscal year
specified in the Incentive Plan. The Committee may alter, amend, or terminate
this Incentive Plan, including any exhibits attached hereto, at any time. Any
stock options granted prior to the termination of this Incentive Plan shall
remain valid thereafter in accordance with their terms and the Stock Option
Plan.







3